— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Bambrick, J.), dated May 30, 1990, which, upon a jury verdict, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
To the extent that the issue has been preserved for appellate review, we find unpersuasive the plaintiffs’ contention that the jury should have been instructed with respect to certain provisions of the Multiple Dwelling Law and the Administrative Code of the City of New York. A "multiple dwelling” is defined, inter alia, as a "dwelling which is either rented, leased, let or hired out, to be occupied, or is occupied as the residence or home of three or more families living independently of each other” (Multiple Dwelling Law § 4 [7]). The record fails to demonstrate that the premises where the *876injuries occurred was a multiple dwelling. Thus, the court did not err in declining to instruct the jury with regard to the provisions of the law governing multiple dwellings. Similarly, the failure to instruct the jury with respect to portions of the Administrative Code was not error, since the expert testimony proffered by the plaintiffs did not establish that a specific code provision was either applicable to or violated in this case.
The plaintiffs’ remaining contentions regarding alleged errors in the instructions to the jury have not been preserved for our review (see, e.g., Burke v Santoro, 172 AD2d 579; Kupfer v Dalton, 169 AD2d 819), and, under the circumstances of this case, we decline to exercise our discretion to review these issues in the interest of justice. Bracken, J. P., Sullivan, Harwood and Lawrence, JJ., concur.